Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 17, 2021

                                       No. 04-21-00096-CV

                                      Claudia MEDRANO,
                                           Appellant

                                                 v.

 Lora VERGOTT, Jeff Tafoya, Innovative Risk Management, Inc., and Acceptance Indemnity
                                    Insurance Co.,
                                      Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-23582
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

        The reporter’s record in this case was originally due April 30, 2021 and was not filed. On
June 14, 2021, we ordered the appellant to provide written proof that she had requested the
preparation of the reporter’s record and had either paid for or made arrangements to pay the
reporter’s fee for the record. On June 17, 2021, the court reporter filed a notification of late
record stating: (1) the appellant has paid for the record; and (2) the court reporter anticipates the
record will be completed by June 21, 2021. We therefore ORDER the court reporter to file the
reporter’s record by June 21, 2021.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2021.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court